DETAILED ACTION
Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to providing blockchain-based patient transactions, classified in class G16H 20/10.
Claims 9-16, generating smart Contract related to the patient transaction and the one or more offers, classified in class G06Q 30/0222. 
Claims 17-20, retrieving patient health records from one or more databases, classified in class G16H 10/60.

Inventions I II & III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I, has separate utility such as blockchain. Subcombination II has a separate utility such as advertising. subcombination III, has separate utility such as a database. 

These three subcombinations do not overlap in scope and are not obvious variants of each other. Additionally, these three subcombinations can exist independently of each other and they have separate structural elements. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification/ sub classification, restriction for examination purposes as indicated is proper.
Election of Species

This application contains claims directed to the following patentably distinct species: 
Species A: represented by fig. 4A. 
Species B: represented by fig. 4B. 
Species C: represented by fig. 4C.
Species D: represented by fig. 4D.
Species E: represented by fig. 4E.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no generic claim.

Applicant is advised that the reply to this requirement to be complete must include
a chosen invention,
an identification of the species that is elected consonant with this requirement, and
a listing of all claims readable on the elected species, including any claims subsequently added either in response to this Office Action or in any future amendment.  

An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Note: A telephone communication was not made because the requirement for this restriction is complex and the Examiner knows from past experience that an election will not be made by telephone (see MPEP section 812.01)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685